Citation Nr: 1645382	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  08-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status post right knee medial meniscectomy and debridement of anterior cruciate ligament.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for lipoma of the right posterior trapezius.

4.  Entitlement to service connection for colon cancer.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976, and from September 1977 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Nashville, Tennessee, regional office (RO) rating decisions of February 2006 (right knee, hypertension) and April 2009 (lipoma, colon cancer and TDIU).  In August 2010, the Veteran appeared at a Board Videoconference hearing held before the undersigned.  The issues remaining on appeal were remanded to the RO in March 2011.  During the course of the appeal, the case was transferred to the Muskogee, Oklahoma RO, as all claims involving alleged mustard gas or Lewisite exposure are centrally processed at that RO.

The issues involving a higher rating for a right knee disability and service connection for colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was first shown years after service, and is not related to any in-service events, including claimed exposure to hazardous chemical agents.

2.  A lipoma of the right shoulder was first shown years after service, and is not related to any in-service events, including claimed exposure to hazardous chemical agents.

3. The Veteran meets the schedular requirement for TDIU; and, based on his work experience and education, his service-connected disabilities render him unemployable.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.316, 3.309 (2015).

2.  A lipoma of the right shoulder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.316 (2015).

3. The criteria for an award of TDIU are met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 4.16 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

In light of the favorable determination to grant an award of TDIU, VA's duties to notify and assist are deemed fully satisfied regarding TDIU and there is no prejudice to the Veteran in proceeding to decide this issue.

As to the remaining issues being decided, the duty to notify has been met.  See November 2005 and February 2008 VCAA correspondence and August 2010 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment and personnel records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  Records were obtained from Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  Regarding the Veteran's contention that he was exposed to mustard gas during service, pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section F, the RO contacted the Compensation and Pension Service's Mustard Gas Manager in September 2015 with the available relevant information and received a response that DoD was unable to ascertain any exposure based on the information provided.

A VA nexus opinion is not warranted because, as discussed below, there is no evidence that an event, injury, or disease occurred in service or during an applicable presumptive period for which the Veteran qualifies, or a credible indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Concerning the issues decided herein, the pertinent remand instructions, to obtain the Veteran's complete personnel file, and, if the chemical exposure was confirmed, an examination, were accomplished.  No examination was needed because the development did not show chemical exposure.  Thus, there has been substantial compliance with the remand development orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as hypertensive cardiovascular disease, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

VA treatment records dated in August 2005, during the pendency of the claim, show blood pressure readings of 223/110 and 185/114.  Since then, hypertension has been noted, with medication prescribed.  Thus, current hypertension disability is shown. 

In August 2005, a history of hypertension diagnosed in 2000, currently not treated, was noted.  Records from Semmes-Murphey [sic] Clinic dated in December 2000 show a history of high blood pressure noted at that time, although blood pressure on that occasion was 138/88.  Further investigation reveals private treatment records dated before 2000 showing some elevated blood pressure readings.  As early as December 1992, a blood pressure reading of 132/98 was noted, although this was preceded and followed by a series of normal readings.  Moreover, this was 10 years after the Veteran's discharge from service, and hypertension was not diagnosed at the time by the treating physician, J.L.H., M.D.  In June 1998, when seen in an emergency room for a possible spider bite, blood pressure readings of 150/110 and 148/98 were obtained, and by 2000, a diagnosis of hypertension was confirmed.   

The evidence, including the Veteran's lay statements, does not indicate that hypertension was present during service or within a year of separation.  Hypertension was not shown in the service treatment records, and consistently elevated blood pressure readings, or medication for hypertension, were not shown until many years after service.  There is no indication in any of the post-service medical evidence that hypertension was of service onset, nor does the Veteran contend otherwise.  

Regarding the right shoulder lipoma, VA treatment records show that in January 2006, the Veteran was noted to have a 3 cm lipoma in the right posterior trapezius area.  In April 2007, it was noted that the Veteran had a tumor on his right shoulder, which had turned out to be a lipoma.  Statements from the Veteran indicate complaints of pain attributed to the lipoma, as well as concern about whether it was cancerous, and he stated that it was growing in size.  In August 2011, the Veteran reported that the lipoma had been removed by a private physician, and that the pathology report had shown it to be benign.  Nevertheless, the lipoma was present during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  However, there is no indication that the lipoma was present during service.  Although the Veteran stated, in September 2015, that he had a large, egg-sized blister after gas exposure, in addition to describing it as a "blister," he stated that it was on his lower leg, and subsided shortly thereafter.  

The Veteran's primary contention is that he suffers from hypertension and a lipoma on the right shoulder, as a result of exposure to mustard gas, Lewisite, and/or CS tear gas during service.  In written statements and hearing testimony, he states that after he passed his NBC [Nuclear, Biological, Chemical] defense course, he was taken from the motor pool and assigned to take care of the gas masks and NBC equipment for his company within the 75th Support Battalion at Fort Knox.  He stated that he prepared gas chambers and actually handled gases and led fellow soldiers through these chambers.  Many times, he had to stay all day, and on several occasions, would be coughing for an entire weekend, and have burning skin for weeks.  He additionally stated that he handled the M17 gas masks while stationed in Germany.

In a July 2007 statement, the Veteran indicated that with respect to Lewisite and mustard exposure, a droplet was placed on his left arm and right calf.  He stated that this was done in secret and that he took an oath of secrecy with respect to these events. 

In a statement dated in September 2015, the Veteran stated that he was exposed to what he believes to be mustard gas in around January to July, 1978, when he was one of a group of volunteers who agreed to wear new chemical protective suits while doing physical training with a gas mask on, followed by running through a gas chamber after the outside of their lower calves were pricked.  He states that he did not immediately develop a blister after this, but later that night, a blister around the size of an egg appeared on his calf, which was diminishing by the next day.  

Service personnel records document the Veteran's primary specialties of improved tow vehicle/infantry fighting vehicle/cavalry fighting vehicle system mechanic and light wheel vehicle/power generation mechanic (September 1977 to January 1982), track vehicle mechanic (September 1977 to June 1979), vehicle mechanic/auto mechanic (February 1973 to February 1976).  Beginning in February 1982, he was a precision load list clerk.  

Service personnel records also confirm that the Veteran participated in a 2-week course in an NBC defense course in 1978.  In addition, an evaluation report for the period from April 1977 to May 1978 reflected that he was a track vehicle mechanic, NBC, as a Non-Commissioned Officer (NCO) over Company D, with responsibilities over 200 personnel within the company and all Nuclear, Biological and Chemical equipment and paperwork.  

After that, personnel records do now show that he worked with NBC agents.  His evaluation for the period from August 1981 to January 1982 noted that he was currently working outside of his vehicle maintenance MOS; however, he was instead working a precision load list (PLL) clerk, and was subsequently transferred to the PLL MOS.  

Although the Veteran's personnel records confirm that he was an NCO for a company involved with NBC equipment for about a year, the VA Mustard Gas manager was unable to verify any exposure to chemical agents during any period of service.  The VA forwarded the information provided by the Veteran, as well as his personnel records, to the Department of Defense (DoD), which responded, in October 2015, that exposure to chemical and biological (CB) agents could not be confirmed.  The Veteran's duty did not involve CB agents, and databases pertaining CB, Mustard-Lewisite, Project 112/SHAD were all negative regarding the Veteran.  It was noted that the Veteran's name was not found in the U.S. DoD and VA Chemical Biological Warfare Exposure System.  "He had received CBR training but without exposure to live agent other than maybe the standard three-drop test on the forearm."  Although he "had supported the NBC Officer In Charge on Ft. Knox," there was no documentation of the claimed exposure.  Therefore, DoD could not confirm the claimed exposure.

For claims involving exposure to mustard gas and Lewisite, if a Veteran was subjected to full-body exposure to specified vesicant agents during service, and subsequently develops certain conditions, service connection will be established for such conditions (absent willful misconduct or intervening cause).  38 C.F.R. § 3.316.  For such conditions, a nexus is presumed if the other conditions are met.  See Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

Notably, for the presumption to apply, full-body exposure is required.  Moreover, the presumptive conditions do not include benign lipomas or hypertension.  The presumptive conditions consist of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal, laryngeal, and lung (except mesothelioma) cancer, other lung conditions (i.e., a chronic form of laryngitis, bronchitis, emphysema, asthma, and chronic obstructive pulmonary disease), squamous cell carcinoma of the skin, and acute nonlymphocytic leukemia, depending on the specific vesicant agent or agents.  38 C.F.R. § 3.316(a).  Therefore, although the Veteran was, as he stated, an NCO for a company that dealt with NBC agents, no full-body exposure has been corroborated; indeed, the response from DoD indicates that full-body exposure would not have been a normal occurrence.  Additionally, the conditions at issue in this decision are not presumptively associated with exposure to vesicant or other chemical agents.  Further, there is no medical evidence linking hypertension or a lipoma to such agents.  

Whether hypertension or a lipoma is causally linked to exposure to chemicals is a matter requiring scientific or medical expertise, and not subject to lay observation.  In this regard, although the Veteran has described symptoms that occurred at the time of the claimed exposures during service, they were not symptoms of hypertension or a lipoma.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Here, the question involves claimed in-service exposure to chemical agents, which was not corroborated, and the remote onset of hypertension and a lipoma, between which there is no legal presumption of a nexus, or medical or scientific evidence of a connection.  

Accordingly, the evidence establishes that the disorders at issue are not presumptively associated with exposure to Lewisite or mustard gas, exposure to those or other hazardous chemicals has not been corroborated, and there is no medical or scientific evidence linking either hypertension or a lipoma to the claimed in-service exposure.  In addition, both conditions were first demonstrated years after service, and have not been shown to be otherwise related to service.  Therefore, service connection is not warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).

The Veteran is in receipt of a combined 90 percent schedular rating.  He has at least one disability that is rated at 40 percent higher.  The percentage requirements for TDIU under 38 C.F.R. § 4.16 (a) are met.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record does not include an opinion regarding the impact of all of the Veteran's service-connected disabilities on his employment.  However, the Court has held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.   In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities. "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.

On his 2011 application for increased compensation based on unemployability, the Veteran indicated that his bilateral hip disabilities and knee disorder prevent him from securing or following any substantially gainful occupation.  He stated that he last worked as a government contractor in July 2005.  He indicated that he had tried to work in December 2008 as a bartender/cook but that his hip and knee disabilities resulted prevented such.  He said he had been unable to work since that time.  Prior to that, he worked as a heavy equipment manager.  He also owned a store in the 1990s.   He graduated from high school.  He had no additional training or education 

Social Security Administration disability benefits were awarded in January 2008.  His disability was attributed to his lower extremity problems.  A decision by the Social Security Administration is not controlling for VA purposes, but it is pertinent to the adjudication of a claim for VA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Recent treatment records support the finding that his service connected disabilities cause severe physical limitations.

In light of the above, the weight of the evidence shows that the severity of the multiple service-connected disabilities render the Veteran incapable of obtaining and retaining substantially gainful physical and sedentary employment.  His disabilities affecting his lower extremities, hips, and back preclude him from physical employment, as he is unable to do work requiring prolonged walking, standing, heavy lifting, or carrying.  His limited education and employment history, which required physical activity, would clearly limit his ability to secure any type of sedentary work.  Therefore, in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Service connection for hypertension is denied.

Service connection for a lipoma of the left shoulder is denied.

TDIU is granted.


REMAND

Colon Cancer

Regarding the claim for service connection for colon cancer, VA treatment records show that in December 2008, the Veteran was diagnosed as having colon cancer.  He underwent hemicolectomy in February 2009.  Colon cancer is a radiogenic disease under 38 C.F.R. § 3.311, and the Veteran claims that he was exposed to ionizing radiation.  Therefore, the protocols set forth in that regulation must be followed before a decision may be rendered.  To this end, the Veteran states that he was exposed to ionizing radiation from a malfunctioning M8 chemical agent alarm machine, which was leaking radiation.  He states that he turned the faulty equipment over to the Aberdeen Providing Ground depot for repair and informed the radiation officer.  His service personnel records support the possibility that an event like this could have occurred.  Again, an evaluation report for the period from April 1977 to May 1978 suggests that he had responsibilities over 200 personnel within his company and all Nuclear, Biological, and Chemical equipment.

The Veteran also submitted a leak test analysis form from Aberdeen Proving Ground, but this was dated in 2002, while the Veteran worked for Lockheed-Martin, and not while he was in the military.  He states that he was also exposed to radiation in 2003 while working at Lockheed Martin, but he was not in service at this time. 


Right Knee Rating

Pursuant to the March 2011 Board remand, the Veteran was afforded a VA examination that included an examination of the right knee in April 2011.  Subsequently, in July 2016, the Court issued a precedent decision that renders the VA examination performed in April 2011 inadequate.  Specifically, the Court held that 38 C.F.R. § 4.59 requires that, whenever possible, musculoskeletal examinations of the joints must include range of motion testing of active motion, passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, full range of motion testing must be conducted on the opposite knee, if that joint is undamaged, i.e., normal.  Id.  The Court also indicated that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in a specific case, "he or she should clearly explain why that is so."  Id.  

Since the award of service connection, the RO has evaluated the Veteran's service-connected right knee disability under Diagnostic Code 5259, pertaining to symptomatic removal of the semilunar cartilage (i.e., meniscus).  However, X-rays obtained in July 2009 (in connection with a VA examination at that time), although noted to be a "severely limited examination," were sufficient to identify tricompartmental osteoarthritis.  Therefore, consideration must be given to rating the Veteran's arthritis based on limitation of flexion and/or extension, to include whether separate ratings are appropriate.  In addition, whether any other separate rating, such as for instability, is warranted must also be addressed.  Given these factors, an additional VA examination is necessary.  

The Board also observes that recent medical evidence indicates that the Veteran uses a wheelchair.  Accordingly, the examination, and the RO, must also address whether the Veteran has loss of use of one or both lower extremities, due to service-connected disabilities.




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to clarify when and where he was exposed to ionizing radiation in service, to the extent he is able, as well as any information he has concerning dosage.

2.  Make all necessary efforts to obtain all military records pertaining to any radiation exposure experienced by the Veteran in service, to include a DD-Form 1141, as well as any other service department records which may contain information pertaining to potential in-service ionizing radiation exposure.  

3.  Then, forward all pertinent evidence, including the complete service personnel records, to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies. If the dose estimate is above zero, the claims file should be referred to the Under Secretary for Benefits for an advisory opinion regarding whether the Veteran's colon cancer is related to such exposure to ionizing radiation, consistent with the requirements of 38 C.F.R. § 3.311, including the factors for consideration set forth in 38 C.F.R. § 3.311(e).

4. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the manifestations and severity of the Veteran's service-connected right knee disability.  The examiner should specifically delineate all pathology and symptoms associated with the Veteran's service-connected right knee disability, to include any osteoarthritis, instability, subluxation, meniscal pathology, locking, and/or effusion into the joints.  Any studies needed to identify the pathology should be obtained.

The examination must include tests of the range of motion, and pain on motion, in active motion, passive motion, weight-bearing, and nonweight-bearing.  Findings of the opposite (left) knee must also be included, unless the examiner states that the left knee is damaged (abnormal).  In addition, the necessary findings to evaluate functional loss pursuant to Mitchell and DeLuca must be included as well.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also express an opinion as to whether the Veteran has loss of use of one or both lower extremities, due to service-connected disabilities, which include bilateral hip conditions, in addition to his right knee disability.

The Veteran's electronic claims file must be available to the examiner in conjunction with the examination.  The examination report must include a complete rationale for all opinions expressed.

Then, the AOJ must review the examination report to ensure it is adequate, and complies with the above request, as well as the requirements set forth in the recent decision Correia, supra, i.e., that the left knee joint be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. The examination report must be returned to the medical center for full compliance if it is deficient.

5.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  

*  With respect to the claim for service connection for colon cancer, the RO must ensure that all procedures required by 38 C.F.R. § 3.311 for radiogenic diseases have been followed.  

*  With respect to the rating for the right knee disability, the RO should address whether separate compensable ratings are warranted for limitation of flexion, limitation of extension, instability, and/or abnormal meniscus.  

6.  If any benefit sought remain denied, a Supplemental Statement of the Case should be provided followed by an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


